Citation Nr: 1142998	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-27 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a fracture of the left clavicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased rating of 20 percent for residuals of a fracture of the left clavicle, effective in January 2007.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran served as a U.S. Army cook and sustained a fracture of the left clavicle in October 1966.  In March 1975, the RO granted service connection and a noncompensable rating for residuals of the fracture.  The RO granted an increased rating of 10 percent in July 1996 and 20 percent in the December 2007 rating decision on appeal.  

In September 2007, a Social Security Administration (SSA) Federal Reviewing Official granted disability benefits effective in December 2004 in part because of a left shoulder disability.  Only the narrative of the decision has been associated with the claims file.  The reviewing official referred to an earlier adjudication, clinical examination reports, and medical opinions that are not of record.  Although generally VA is not bound by that determination, it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The most recent VA outpatient treatment records are dated in June 2008, more than three years ago.  The Veteran received orthopedic care from a private physician since January 1997 with the most recent clinical record in June 2005.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated from June 2008 to the present and request from the Veteran the identity and authorization to obtain relevant records of private medical care for the left shoulder since June 2005.  

The most recent VA compensation and pension examination of the Veteran's left shoulder was in November 2007.   In an August 2008 substantive appeal, the Veteran reported that he was no longer able to work in his occupation as a telecommunications cable installer and lineman solely because of his left shoulder.  As the Veteran reported an increased level of disability, a current VA examination is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration all adjudicative and medical records associated with the award of disability benefits to the Veteran in September 2007.  Associate any records received with the claims file.  

2.  Request all records of VA inpatient and outpatient care of the Veteran starting in June 2008.  Associate any records received with the claims file. 

3.  Request from the Veteran the identity and authorization to obtain records of any private medical care for his left shoulder disability since June 2005.  If authorized, request the records and associate any records received with the claims file.  

4.  Then, schedule the Veteran for an examination of his left shoulder and upper arm.  Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of all residuals of the Veteran's left shoulder fracture including range of motion, muscle or nerve deficits, and associated impairment of functional capacity.  Request that the examiner provide an opinion on the impact of the residuals of the left shoulder fracture on the Veteran's capacity for employment as a telecommunications cable installer and on all other forms of substantially gainful employment.  

5.  Then, review the claims file to ensure that all the foregoing requested development is completed and arrange for any additional development indicated.  Readjudicate the claim for a rating in excess of 20 percent for residuals of a fracture of the left clavicle.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


